Citation Nr: 0208647	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  01-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 22, 1974, to 
January 23, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Houston, Texas.

In March 2002, the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
multiple sclerosis developed during active service.


CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.306, 3.307, 
3.309, 3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the June 2000 statement of the case and August 2001 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the matters 
on appeal and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
October 1999 and May 2001 and that evidence sufficient for an 
adequate determination has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
and the favorable decision that follows, the Board also finds 
it would not be prejudicial to the veteran to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical records show that a November 22, 
1974, enlistment examination revealed no clinical 
abnormalities.  The veteran reported no history of any 
pertinent symptomatology.  The examiner found he was 
qualified for service enlistment.  Clinical records show the 
veteran was seen by the mental hygiene consultation service 
on January 6, 1975; however, no additional information as to 
that treatment was provided.  

On a January 10, 1975, report of medical history the veteran 
claimed he was in poor health due to a fall from a 2 story 
building the previous Wednesday at which time he injured his 
back.  He also stated he had experienced occasional dizzy 
spells.  He noted a history of pertinent symptomatology 
including headaches, dizziness, eye trouble, cramps in legs, 
neuritis, and nervous trouble.  No additional comments were 
provided by the examiner as to this report; however, a 
January 10, 1975, medical examination report found the 
veteran was not qualified for enlistment due to defective 
visual accommodation, defective color vision, defective depth 
perception, and an unsatisfactory psychological and 
psychomotor evaluation.  The veteran's separation report 
shows he was honorably discharged for administrative reasons 
on January 23, 1975.

Private medical records dated in October 1976 show the 
veteran complained of bilateral blurry vision at distance 
over the previous 3 days.  The record indicates corrective 
eyewear was prescribed.  

VA hospital records dated in February and March 1998 show the 
veteran reported a diagnosis of multiple sclerosis was first 
provided in 1994 after magnetic resonance imaging (MRI) 
studies but that his symptoms began when he was in his early 
20's.  It was noted that the veteran had a history of 
relapsing intermittent multiple sclerosis.  

In July 1999, the veteran requested entitlement to service 
connection for multiple sclerosis.  He claimed the disability 
began on December 9, 1974, and that he first received 
treatment for the disorder on approximately December 12, 
1974.

At his VA examination in October 1999 the veteran reported he 
experienced diplopia and imbalance soon after entering 
military service.  He stated a sergeant had inquired about 
the way he walked apparently because some imbalance had been 
noted and the veteran stated he had gotten the impression at 
that time his superiors may have been questioning the 
legitimacy of his symptomatology.  He reported he believed 
the symptoms had abated by the time of his discharge but that 
approximately one year later he experienced another episode 
with subsequent episodes of diplopia, imbalance, and probable 
vertigo.  The examiner provided a diagnosis of multiple 
sclerosis and noted the claims file had not been available 
for review but that if symptoms as the veteran described them 
were documented it would be very convincing that these were 
the first manifestations of his multiple sclerosis.

In a November 2000 private medical opinion Dr. A.W.M., the 
veteran's former neurologist, noted the veteran had first 
been seen in April 1992 for symptoms of double vision and 
gait ataxia which had occurred intermittently since at least 
his early 20's.  It was the physician's opinion that his 
multiple sclerosis began during active service but that for a 
variety of reasons a diagnosis of this disorder was not 
provided until many years later.

In his substantive appeal the veteran reported, in essence, 
that he had first experienced symptoms of his multiple 
sclerosis during active service.  He noted he had failed 
various eye examinations upon his discharge examination and 
that he had fallen out of window near his bunk when he became 
dizzy and lost his balance.

In a February 2001 statement in support the veteran's spouse 
reported how the veteran had described his experiences during 
his period of military service and provided comments as to 
her observations.

A May 2001 VA neurological examination report noted the 
veteran's claims file had been reviewed and noted the 
veteran's description of events during basic training 
including bowel trouble and unsteadiness with an inability to 
march.  The examiner provided a diagnosis of multiple 
sclerosis and stated that based upon information from the 
veteran and the previous review by Dr. A.W.M., it seemed 
likely that symptoms of this disorder developed when he 
entered basic training in November or December 1974.  A 
handwritten notation shows the physician confirmed his 
opinion as to the first manifestation of multiple sclerosis 
symptoms during service in July 2001.

At his video conference hearing before the undersigned Board 
Member in March 2002, the veteran reiterated his claim and 
discussed symptoms related to his multiple sclerosis he 
experienced during and after active service.

Legal Criteria  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (2001).

Service connection may also be presumed for multiple 
sclerosis if the veteran served 90 days or more during a 
period of war or after December 31, 1946, and the disease is 
manifest to a degree of 10 percent or more within 7 years of 
separation from active service.  38 U.S.C.A. § 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for multiple sclerosis is 
warranted.  Although the veteran's service was insufficient 
to allow for consideration of service connection upon a 
presumptive basis, the persuasive medical in this case 
demonstrates that the initial manifestation of his multiple 
sclerosis began while he was on active duty.  Service medical 
records show the veteran was found to have been qualified for 
enlistment on November 22, 1974, but that on January 10, 
1975, an examiner found he was not qualified for enlistment 
due to defective visual accommodation, defective color 
vision, defective depth perception, and an unsatisfactory 
psychological and psychomotor evaluation.  In reviewing the 
post-service medical evidence of record, the Board finds that 
there are two competent opinions that address the veteran's 
contention that his multiple sclerosis began during service 
and both of these opinions support the veteran's claim.  
Specifically, Dr. A.W.M. opined in November 2000 that the 
veteran's multiple sclerosis began during while he was on 
active duty.  It is pertinent to note that this physician is 
a neurologist who treated the veteran, albeit not proximate 
to service or to the 7 year presumptive period.  A VA 
neurologist also opined, in May 2001, that the first 
manifestations of the veteran's multiple sclerosis began 
during service.  The latter examiner reviewed the relevant 
evidence in the claims file and both physicians reported 
symptoms that were believed to be early manifestations of 
multiple sclerosis, some of which are apparent in the service 
medical records.  There is no contrary medical opinion of 
record.  The Board finds the evidence supports the veteran's 
claim that his multiple sclerosis began during service.  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

